Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered on November 18, 1989, convicting defendant upon his plea of guilty of criminal possession of a weapon in the second degree under Indictment No. 2381/88 and criminal possession of a weapon in the third degree under Indictment No. 11719/87, and sentencing defendant to consecutive indeterminate terms of imprisonment of two to six years on each charge, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly *629harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur — Rosenberger, J. P., Ellerin, Wallach, Kassal and Rubin, JJ.